DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              E.J., the mother,
                                 Appellant,

                                     v.

    GUARDIAN AD LITEM and DEPARTMENT OF CHILDREN AND
                        FAMILIES,
                         Appellees.

                              No. 4D20-2503

                               [May 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2014-583 CJ-DP.

   Bernard R. Appleman of Law Office of Bernard R Appleman,
Fort Lauderdale, for appellant.

   Thomasina F. Moore, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Appellate Division, Statewide Guardian Ad Litem
Office, Tallahassee, for appellee Guardian Ad Litem.

    Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children’s Legal Services, Fort Lauderdale,
for appellee Department of Children and Families.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.